DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0321125) in view of Fayfield (US 2019/0139377).
Regarding claim 1, Kang discloses a display apparatus 100 comprising: 
at least one component 150, 170, 110, 130;
	a storage 212 configured to store at least one rule to diagnose the at least one component (figure 2); and
	a controller 220, 210, configured to:
	acquire operation data of the at least one component (figure 1), 
output at least one of a warning (Report 1, Report 2) related to the at least one component or an error related to the at least one component, based on a result of applying the operation data to the at least one rule,

	update the at least one rule based on the environment data profile (paragraphs 13, 23, 24, claims 1, 3, 4, 9).
	Kang does not disclose the controller configured to acquire at least one of installation environment data of the display apparatus or operating environment data of the display apparatus. Fayfield teaches the use of a controller configured to acquire at least one of installation environment data (paragraphs 57, 58) of a display apparatus 100 or operating environment data 25 of the display apparatus (p. 26, 29, 33-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller configured to acquire at least one of installation environment data of the display apparatus or operating environment data of the display apparatus to the display apparatus of Kang as taught by Fayfield for the purpose of effectively monitoring the display apparatus and updating the at least one rule based on the at least one of installation environment data or operating environment data.
Regarding claim 11, Kang discloses a method of controlling a display apparatus 100, the method comprising:
	storing 212 at least one rule to diagnose at least one component 150, 170, 110, 130 included in the display apparatus 100 (figure 2);
	acquiring operation data of the at least one component (figure 1);

applying environment data profile 212-3, and
	updating the at least one rule based on the environment data profile (paragraphs 13, 23, 24, claims 1, 3, 4, 9).
	Kang does not disclose acquiring at least one of installation environment data of the display apparatus or operating environment data of the display apparatus. Fayfield teaches the use of acquiring at least one of installation environment data (p. 57, 58) of a display apparatus 100 or operating environment data 25 of the display apparatus 100 (p. 26, 29, 33-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acquiring at least one of installation environment data of the display apparatus or operating environment data of the display apparatus the method of Kang as taught by Fayfield for the purpose of effectively monitoring the display apparatus and updating the at least one rule based on the at least one of installation environment data or operating environment data.
Regarding claim 16, Kang discloses a display system comprising:
	a server apparatus 330 configured to store at least one rule (p. 90); and 
a display apparatus 100 configured to:


output at least one of a warning (report 1, report 2) for at least one component 150, 170, 110, 130 of the display apparatus 100 or an error in the at least one component, based on a result of applying operation data to the at least one rule,
	wherein the at least one rule is updated based on environment data profile 212-3 
at least one of installation environment data of the display apparatus or operating environment data of the display apparatus (paragraphs 13, 23, 24, claims 1, 3, 4, 9).
Kang does not disclose the at least one rule being updated based on at least one of installation environment data of the display apparatus or operating environment data of the display apparatus. Fayfield teaches the use of a controller configured to acquire at least one of installation environment data (paragraphs 57, 58) of a display apparatus 100 or operating environment data 25 of the display apparatus (p. 26, 29, 33-35) and information being updated based on at least one of installation environment data of the display apparatus or operating environment data of the display apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one rule being updated based on at least one of installation environment data of the display apparatus or operating environment data of the display apparatus to the display system of Kang as taught by Fayfield for the purpose of effectively monitoring the display apparatus and updating the at least one rule.
Regarding claims 2 and 12, Kang (modified by Fayfield) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the installation environment data including at least one of information on an installation country of the display apparatus, information on an indoor or outdoor installation of the display apparatus, information on an external temperature at the display apparatus, or information on an external humidity at the display apparatus. Fayfield further teaches the use of the installation environment data including at least one of information on an installation country of the display apparatus, information on an indoor or outdoor installation of the display apparatus, information on an external temperature at the display apparatus, or information on an external humidity (25) at the display apparatus (p. 23, 58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the installation environment data including at least one of information on an installation country of the display apparatus, information on an indoor or outdoor installation of the display apparatus, information on an external temperature at the display apparatus, or information on an external humidity at the display apparatus to the display apparatus of Kang as taught by Fayfield for the purpose of effectively monitoring the display apparatus.
Regarding claims 3 and 13, Kang (modified by Fayfield) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the installation environment data including at least one of a total operating time of the 
Regarding claims 4 and 14, Kang discloses wherein the at least one rule includes rules for errors in content reception of the display apparatus, rules for an internal temperature of the display apparatus (figure 2, p. 74, 60), rules for an internal humidity of the display apparatus, rules for video display errors, and rules for sound output errors.
Regarding claim 17, Kang (modified by Fayfield) discloses wherein the display apparatus is further configured to transmit at least one of the warning for the at least 
Regarding claim 18, Kang (modified by Fayfield) discloses wherein the display apparatus is further configured to update the at least one rule based on the at least one of the installation environment data or the operating environment data (Kang, paragraphs 13, 23, 24, claims 1, 3, 4, 9).
Regarding claim 19, Kang (modified by Fayfield) discloses wherein the display apparatus is further configured to transmit the installation environment data and the operating environment data to the server apparatus 330, and the server apparatus is further configured to update the at least one rule based on the at least one of the installation environment data or the operating environment data (Kang, p. 90).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Fayfield as applied to claim 1 above, and further in view of Millhouse (US 2019/0195695).
Regarding claims 6-7, Kang (modified by Fayfield) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the controller being configured to output a warning for the display apparatus based on an internal temperature of the display apparatus exceeding a first threshold temperature, and output an error of the display apparatus based on the internal temperature of the . 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Fayfield as applied to claim 1 above, and further in view of Won (WO 2019/088646).
Regarding claims 8-10, Kang (modified by Fayfield) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the controller being configured to output an error of the display apparatus based on an error of an audio receiving device which includes the at least one component, and output a warning for the display apparatus based on the error of the audio receiving device when content output by the display apparatus includes no audio signal (claim 8); the controller being configured to output an error of the display apparatus based on an error of content reception by a content reception terminal which includes the at least one component, and output a warning for the display apparatus based on the error of .

Allowable Subject Matter
Claims 5, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chappell, Keam, and Kobayashi disclose display systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
							/ANH V LA/                                                                                       Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
April 10, 2021